Citation Nr: 0208428	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to a rating higher than 50 percent for the 
service-connected post-traumatic stress disorder (PTSD) prior 
to September 28, 1995.  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1969 to April 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in November 2000.  



FINDINGS OF FACT

1.  In a rating decision in June 1990, the RO granted service 
connection for PTSD and assigned a 30 percent rating. The 
veteran did not enter a timely appeal from that decision.  

2.  The veteran then filed his claim for increase on July 31, 
1991.  

3.  The older version of the regulations for rating PTSD is 
more advantageous to the veteran.  

4.  As of July 2, 1991, the service-connected PTSD is shown 
to have been manifested by complaints of nightmares, 
sleeplessness, depression, hypervigilance, anger and to have 
been productive of a disability picture that more nearly 
approximates that of a demonstrated inability to establish 
and maintain effective relationships that caused severe 
deficiencies in social and occupational functioning.  



CONCLUSION OF LAW

For the period beginning on July 2, 1991, the criteria for 
the assignment of a 70 percent rating, but not higher, for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (effective prior to Nov. 7, 
1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
Remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  



II.  Evaluation of the Service-Connected PTSD Prior to 
September 28, 1995.


A. Factual Background 

The service department records show that the veteran was a 
combat veteran who served in the Republic of Vietnam.  

The VA ambulatory/outpatient records show that the veteran 
was admitted for mental health counseling follow-up, 
vocational assistance, and sobriety maintenance in November 
1988.  Diagnoses were those of major depression, PTSD, and 
polysubstance abuse.  
 
The VA treatment records show that the veteran was 
hospitalized for PTSD in November 1989.  

A handwritten note by a VA vocational rehabilitation 
specialist, dated in April 1990, notes a doctor as stating 
that the veteran was potentially employable at some time in 
the future.  

A report of VA psychiatric consultation in May 1990 reflects 
that the veteran's first psychiatric hospitalization was in 
1983.  He had several psychiatric hospitalizations since 
then.  The veteran had also been involved with substance 
abuse and had participated at various times in a substance 
abuse program.  

Upon examination, the veteran's affect and mood were very 
depressed and somewhat withdrawn.  When talking about his 
Vietnam experiences, the veteran became significantly 
distressed.  He denied having delusions and hallucinations, 
but did report hearing noises and feeling people were after 
him or that somebody would attack him.  His abstract 
reasoning seemed intact.  His insight seemed fair, and his 
judgment was impulsive.  The diagnoses were those of PTSD and 
polysubstance abuse.  

In a June 1990 rating decision, the RO granted service 
connection for PTSD and assigned a temporary total rating 
based upon the need for hospitalization in excess of 21 days, 
effective in November 1989 and then assigned a rating of 
30 percent, effective in March 1990.  

The VA hospital records show that the veteran was 
hospitalized for treatment of PTSD beginning on July 2, 1991 
to August 11, 1991.  He reported a long history of having 
sleeping problems such as nightmares and recurrent dreams of 
previous combat experiences.  He had both intrusive thoughts 
and survival guilt.  

The veteran reported going through a drug and alcohol program 
of one year's duration from February 1990 to July 1991.  He 
claimed that he had numerous jobs since he had come out of 
service, but was fired from most of them because of his drug 
problem.  He was currently unemployed.  

Upon examination, the veteran had good eye contact; his 
speech was spontaneous, coherent and relevant.  He had a 
normal voice tone and rate, and his speech was goal-directed.  
The veteran admitted having auditory hallucinations in the 
past while using drugs, but denied having them presently.  He 
admitted to a suicidal attempt in the past, but denied any 
suicidal ideation at this moment.  

The veteran had no gross thought disorder or overt symptoms 
of psychosis.  He was oriented times three; his insight and 
judgment were fair.  He had good reality testing and an 
average fund of knowledge.  The diagnoses on Axis I were 
those of PTSD, chronic; and mixed substance abuse, in 
remission.  

On July 31, 1991, the veteran submitted a claim for an 
increased evaluation for the service-connected PTSD.  

In a September 1991 rating decision, the RO assigned a 
temporary total rating for the service-connected PTSD, based 
upon the need for hospitalization in excess of 21 days, 
effective on July 2, 1991 and then assigned a rating of 30 
percent, effective on September 1, 1991.  

On December 19, 1991, the veteran submitted a Notice of 
Disagreement to that decision.  

The veteran underwent a VA examination in April 1992.  He 
reported having recurrent flashbacks, guilt, nightmares, poor 
sleep, depression and difficulty working around others.  

Upon examination, the veteran was casually dressed; speech 
was soft and slow with some hesitation.  The veteran looked 
down during much of the interview and appeared tearful.  
Affect was blunted, and mood was sad.  The veteran reported 
having frequent thoughts of suicide, though none now.  He 
denied any homicidal thoughts.  

There was marked psychomotor retardation.  He was not 
delusional and denied auditory and visual hallucinations.  
There was some paranoia and an inability to trust.  The 
veteran was alert and oriented.  His concentration was poor 
during the interview.  His recent memory was fair; remote 
memory was intact.  His judgment and insight were adequate.  

The examiner noted that the veteran was currently in 
transitional residence and attended weekly an outpatient PTSD 
program.  The diagnoses on Axis I were those of PTSD, 
chronic, severe; and major depression, provisional.  

In a May 1992 rating decision, the RO assigned an increased 
evaluation for the service-connected PTSD from 30 percent to 
50 percent, effective on September 1, 1991.  

The VA treatment records show that the veteran was again 
hospitalized for PTSD in June 1992.  He complained of 
increasing depression, nightmares and sleeplessness.  The 
veteran had a great deal of survivor guilt and no friends.  
He found it difficult to get close to people.  

The veteran was unable to hold a job and deal with the stress 
related to the normal working situation.  It was hard for him 
to go to work in the morning because he did not sleep well 
and had severe social and industrial impairment.  A GAF 
(Global Assessment of Functioning) score of 49 was assigned, 
indicative of serious impairment in social and occupational 
functioning.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) 
(1994) (DSM IV).  

In a September 1992 rating decision, the RO assigned a 
temporary total rating for the service-connected PTSD, based 
upon the need for hospitalization in excess of 21 days, 
effective in June 1992, and then assigned a rating of 50 
percent, effective in August 1992.  

The veteran underwent a VA examination in November 1993.  He 
reported isolating himself when not with veterans or doing 
activities with them such as bowling.  He reported reading 
and watching television during the day, as well as sleeping, 
since he was unable to sleep at night due to hypervigilance.  

The veteran reported increasing nightmares.  He had chronic 
low grade depression and poor concentration.  He denied 
alcohol or drug use since 1988.  

Upon examination, the veteran was alert and oriented times 
three; his speech was guarded, logical and goal-directed.  
There were no motor abnormalities.  His affect was blunted; 
his mood was depressed.  There was neither suicidal nor 
homicidal ideation.  

There was no evidence of a formal thought disorder or 
psychosis.  His memory was impaired to short term, with two-
of-three object recall.  His concentration was impaired; the 
veteran was unable to do serial 3's.  His intelligence was 
average; insight and judgment were fair.  

The diagnosis on Axis I was that of PTSD.  The examiner 
commented that the veteran met several criteria for PTSD and 
seemed to be relatively stable on medication.  The examiner 
added that outside stresses fueled situations such as 
employment, fair responsibility, etc.  

The VA treatment records show that the veteran was again 
hospitalized for PTSD in June 1994.  He complained of 
increasing symptoms of anxiety, depression and isolation and 
problems with interpersonal relationships and daily intrusive 
memories of war experiences.  The veteran reported self-
medication, as well as intermittent drug use; he was 
currently unemployed.  

The veteran participated in group and individual therapy 
sessions.  His prognosis was fair.  A GAF score of 60 was 
assigned, indicative of moderate difficulty in social and 
occupational functioning.  (DSM IV).  

The examiner noted that the veteran had not been in the 
program a sufficient amount of time for employability to be 
determined.  

In an August 1994 rating decision, the RO assigned a 
temporary total rating for the service-connected PTSD, based 
upon the need for hospitalization in excess of 21 days, 
effective in June 1994, and then decreased the rating to 50 
percent, effective in August 1994.  

The VA treatment records show that the veteran was treated 
for heroin dependence and PTSD in December 1994.  

The VA treatment records show that the veteran was 
hospitalized for PTSD in September 1995.  He admitted having 
suicidal ideations, as well as obsessive-compulsive gestures 
about feeling insecure.  He felt panicky and insecure in 
public places.  His last employment was in 1988.  

At the time of discharge from the hospital, the veteran's 
mood was euthymic and his affect was appropriate.  He denied 
any suicidal intent or homicidal intent.  The examiner 
commented that the veteran was not employable.  

The VA treatment records show that the veteran was again 
hospitalized for PTSD in November 1995.  He complained of 
increasing symptoms of hopelessness, crying spells, extreme 
irritability, more flashbacks, and nightmares.  Upon 
examination, his mood was very depressed; affect was 
restricted.  

The veteran underwent a VA examination in December 1995.  He 
reported recurrent intrusive thoughts and distressing dreams 
of traumatic events, and that he made efforts to avoid 
activities or situations that arouse recollections of trauma.  

The veteran also reported feeling detached or estranged from 
others, and that he could not keep a job or relationship.  He 
had difficulty falling or staying asleep, difficulty 
concentrating, irritability, hypervigilance and exaggerated 
startle response.  

The veteran reported 30 days' sobriety off drugs and alcohol, 
but heavy use prior to that time.

Upon examination, the veteran was alert and oriented.  He 
showed psychomotor agitation and muscle tension throughout 
interview.  He was suspicious at first, but able to establish 
rapport.  His thoughts were generally clear and logical, 
without evidence of psychosis.  Mood was described as sad or 
anxious; affect was [constricted].  The veteran was 
hypervigilent.  He denied current homicidal or suicidal 
ideation.  

The diagnosis was that of PTSD, severe; and polysubstance 
dependence, currently in remission times 30 days as reported 
by the veteran.  

In an April 1996 rating decision, the RO assigned a temporary 
total rating for the service-connected PTSD, based upon the 
need for hospitalization in excess of 21 days, effective in 
September 1995, and then decreased the rating to 50 percent, 
effective in December 1995.  

The VA hospital records dated in May 1996 show that the 
veteran hospitalized for PTSD, chronic, with acute 
exacerbation; and for cocaine abuse, early relapse.  

The veteran was hospitalized by VA for PTSD beginning on July 
6, 1996 to August 1, 1996.  

In a November 1996 rating decision, the RO assigned a 
temporary total rating for the service-connected PTSD, based 
upon the need for hospitalization in excess of 21 days, 
effective in July 1996, and then assigned a rating of 50 
percent, effective in September 1996.  

A report of social and industrial survey dated in January 
1997 reflects that the veteran had been unemployed since 1989 
and that he had considerable difficulty maintaining gainful 
employment after leaving military service.  He reported 
weekly attendance at a PTSD group.  The veteran reported no 
substance abuse for the last eight months.  

The reports of VA examinations in January and March 1997 
reflect diagnoses on Axis I of PTSD, combat-related, moderate 
to severe; cocaine dependence, in remission; and alcohol 
dependence, in full remission.  

In a decision promulgated in September 1998, the Board 
determined that the service-connected PTSD rendered the 
veteran substantially incapable of obtaining or retaining 
substantially gainful employment.  

In a November 1998 rating decision, the RO assigned a 100 
percent rating for the service-connected PTSD, effective on 
September 28, 1995.  

In January 1999, the veteran disagreed with the effective 
date of September 28, 1995, for the assignment of the 100 
percent rating and submitted a timely appeal.  

In a decision promulgated in November 2000, the Board 
determined that the veteran's claim for an increased rating 
in September 1991 remained pending and the case was remanded 
to the RO for further development and adjudication.  


B.  Legal Analysis

In an unappealed RO rating decision in June 1990, the RO 
granted service connection for PTSD.  The RO assigned a 30 
percent rating.  Hence, this decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

The records show that the veteran then submitted to VA in 
July 1991 a claim for increased compensation; the date of 
receipt of the claim was on July 31, 1991.  There is evidence 
in the claims folder of treatment records for PTSD during the 
one-year period preceding the submission of the veteran's 
claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); 
38 C.F.R. § 3.157.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for the 
increased rating, the effective date of increased 
compensation will be the date the disability increased within 
that year.  38 C.F.R. § 3.400(o)(2).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior, or that the veteran be demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic 
Code 9411, effective prior to Nov. 7, 1996.  

The provisions for rating service-connected mental disorders 
were amended effective on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
on November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Inasmuch as the issue on appeal is limited to an increased 
evaluation for PTSD prior to September 28, 1995, which 
precedes the effective date of the new version of 
regulations, the Board finds that the old version of the 
regulations for rating PTSD is advantageous to the veteran 
and must be applied.  

The Board notes that service connection is not in effect for 
alcohol or drug dependency.  As such, symptoms attributable 
to these conditions may not be considered in the evaluation 
of the service-connected PTSD.  38 C.F.R. § 4.14.  

A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since 1988 due to a variety 
of problems.  The medical evidence of record also reflects 
that his hospitalizations since July 1991 were for drug abuse 
and PTSD.  

In the records of VA hospitalization in June 1992, the 
physician assigned a GAF score of 49 for PTSD, which is 
indicative of serious symptoms-e.g., severe obsessional 
rituals.  The veteran's disorder was manifested primarily by 
complaints of nightmares, sleeplessness, depression, 
hypervigilance and anger.  

In the report of VA examination in November 1993, the 
examiner noted that the veteran's mood was depressed, that 
his affect was blunted and that his insight and judgment were 
fair.  His short-term memory and concentration were also 
impaired.  

In June 1994, the veteran was again hospitalized with 
complaints of increasing symptoms of anxiety, depression, 
isolation, and intrusive thoughts.  There was also evidence 
of intermittent drug use.  A GAF score of 60 was assigned, 
indicative of moderate symptoms-e.g., flat affect.  

The Board notes that the evidence of record prior to 
September 28, 1995, consists primarily of VA hospitalization 
records.  Given that the veteran's PTSD symptoms were noted 
to have been severe on at least one occasion each year from 
1991 to 1995 to require hospitalization, the overall evidence 
shows that the service-connected PTSD predominantly produced 
severe deficiencies in the veteran's ability to obtain and 
retain employment.  

The Board finds that this evidence establishes a level of 
impairment due to PTSD that more nearly approximates the 
criteria for the assignment of a 70 percent rating (e.g., 
severe impairment in the ability to establish or maintain 
effective or favorable relationships).  

Accordingly, the Board finds that the medical evidence 
establishes that the requirements for a 70 percent rating 
were first shown of record during the veteran's 
hospitalization that began on July 2, 1991.  

Therefore, a 70 percent rating for PTSD is warranted for the 
period beginning in July 1991 and prior to September 28, 
1995-other than for those periods of time when a temporary 
total rating was in effect.  

The Board notes that, prior to September 28, 1995, the 
evidence as a whole does not show that symptoms of the 
veteran's PTSD were totally incapacitating as to warrant the 
assignment a 100 percent evaluation.  Nor is there competent 
evidence that the service-connected PTSD alone prevented the 
veteran from obtaining and performing substantially gainful 
employment.  

The evidence does not show that the veteran was virtually 
isolated in the community.  There is no evidence of fantasy, 
confusion, panic, or explosions of aggressive energy 
associated with almost all daily activities that result in a 
profound retreat from mature behavior.  

Hence, based a review of the evidentiary record in its 
entirety, the Board finds that a rating higher than 70 
percent is not application prior to September 28, 1995.  



ORDER

As of July 2, 1991, a 70 percent rating for the service-
connected PTSD is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

